Citation Nr: 0907284	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  99-20 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
mitral valve prolapse with Barlow's syndrome with secondary 
angina, to include restoration of a 60 percent evaluation 
previously assigned.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  

In June 2005 the Board denied the claim on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2007 Order, 
the Court vacated the June 2005 Board decision and remanded 
the matter back to the Board for development consistent with 
the Court's Memorandum Decision.

In February 2008, the Board remanded the matter for 
additional development consistent with the Court's July 2007 
Order.  The claim has now been returned to the Board and is 
ready for appellate disposition.


FINDINGS OF FACT

1.  For more than 20 years, the Veteran received a 60 percent 
evaluation in non-service connected pension for the heart 
disability that is the subject of this appeal. 

2.  In a May 2002 rating decision, the Veteran was awarded 
service connection for his heart disability and was assigned 
a noncompensable evaluation.

3.  In an August 2002 rating decision, the Veteran's 
noncompensable evaluation was increased to 10 percent.

4.  The reduction in the Veteran's rating for his heart 
disability from 60 percent to 10 percent was not based on 
fraud, and the RO's reduction was improper.

5.  Throughout the course of this appeal, the Veteran's 
mitral valve prolapse with Barlow's syndrome with secondary 
angina has not been manifested by chronic congestive heart 
failure, a workload of 3 METs (metabolic equivalent) or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or left ventricular dysfunction with an ejection fraction of 
less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent disability 
evaluation for mitral valve prolapse with Barlow's syndrome 
with secondary angina are met.                            38 
U.S.C.A. § 110 (West 1991); 38 C.F.R. § 3.951 (2007).

2.  The criteria for an initial rating in excess of 60 
percent for the Veteran's mitral valve prolapse with Barlow's 
syndrome with secondary angina have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7000-7005 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends he is entitled to an 
increased rating for his heart disability because the current 
rating assigned does not accurately reflect the severity of 
his disability.  Specifically, he argues he is entitled to a 
restoration of the 60 percent evaluation he received in non-
service connected pension for more than 20 years for this 
disability.

        A. Propriety of Rating Reduction 

A review of the record reveals that the Veteran was awarded 
non-service connected pension for his heart disability in a 
rating decision of March 1973.  In a rating decision of May 
1973, that rating was increased to 60 percent. 

The Veteran pursued service connection for his heart 
disability throughout the years, and in a rating decision of 
May 2002 his claim was finally granted.  He was assigned a 
noncompensable evaluation for his disability.  He filed a 
notice of disagreement in October 2002 and the present appeal 
ensued.
In a rating decision of August 2002, the rating for the 
Veteran's newly service connected disability was increased to 
10 percent, effective from the date of his claim.  He 
continued to receive his 60 percent rating for the non-
service connected pension disability.

In June 2005 the matter came before the Board.  The Board 
denied an initial increased rating in excess of 10 percent 
based on the evidence of record.  The Veteran appealed this 
decision to the Court.  In a July 2007 Order, the Court 
vacated the June 2005 Board decision and remanded the matter 
back to the Board for development consistent with the Court's 
Memorandum Decision.  The Court essentially directed the 
Board to explain why the Veteran was awarded only a 10 
percent evaluation for the very disability for which he had 
received a 60 percent evaluation for more than 20 years.  The 
Court explained, "[t]he Court is more concerned with the 
Board's failure to discuss why his current rating is any 
different from the rating for the same condition while it was 
not service connected. The Board decision is silent as to the 
appellant's prior disability evaluation for the heart 
condition. The Court is in no position to speculate as to why 
the appellant's condition was rated at 60% disabling for more 
than 20 years, an then upon a grant of service-connection, 
the appellant's condition is rated as 10% disabling-only 
after an initial noncompensable rating was appealed."

The law provides that a rating of total disability or 
permanent total disability which has been made for 
compensation, pension, or insurance purposes under laws 
administered by the Secretary, and which has been 
continuously in force for twenty or more years, shall not be 
reduced thereafter, except upon a showing that such rating 
was based on fraud.  A disability which has been continuously 
rated at or above evaluation for twenty or more years for 
compensation purposes under laws administered by the 
Secretary shall not thereafter be rated at less than such 
evaluation, except upon a showing that such rating was based 
on fraud.  The mentioned period shall be computed from the 
date determined by the Secretary as the date on which the 
status commenced for rating purposes.   38 U.S.C.A. § 110; 
38 C.F.R. § 3.951(b) (emphasis added).
Here, there is no dispute that the Veteran's 60 percent 
rating was in effect for more than 20 years.  Absent a 
showing that such disability rating was based on fraud, it is 
protected from reduction.  There is no evidence in the record 
to suggest the involvement of fraud in the original rating.  
Accordingly, the Board finds that the Veteran's rating 
reduction was improper, and restoration of the 60 percent 
disability rating for his heart disability is required as a 
matter of law. 

        B. Initial Increased Rating
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that the Veteran expressed 
disagreement with the original rating decision that granted 
him service connection for his heart disability.  As such, 
the Veteran has appealed the initial evaluation assigned and 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).

As noted above, entitlement to a 60 percent disability 
evaluation for the Veteran's heart disability was restored 
solely on the basis that the rating had been in effect for 
over 20 years and, therefore, it is protected from reduction.  
However, as the Veteran has perfected an increased rating 
claim, the Board must also consider whether an initial rating 
in excess of 60 percent is warranted.  The Board finds that 
it is not. 

The Veteran's heart disability has been rated under 
Diagnostic Code (DC) 7005.  Under that code, the next higher 
rating of 100 percent is warranted for chronic congestive 
heart failure, a workload of 3 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  The evidence here does not show this 
symptomatology.  At a VA examination of August 2008, the 
Veteran's mitral valve prolapse was described as "mild" and 
"non significant."  He was also found to have "minimal non 
significant coronary artery plaques with no obstruction."  
He had "normal" left ventricular function and the ejection 
fraction was 60 percent.  He showed metabolic equivalent 
units (METS) of 8-10.  His heart size was normal.  At a VA 
examination of July 2002, the Veteran had METs of more than 
10.  His left ventricular ejection function was normal, and 
the ejection fraction was 62 percent.  He did not report 
dyspnea, fatigue, dizziness, or syncope.  His heart size was 
normal.  At a VA examination of February 2002, he has METs of 
over 10.  His left ventricular ejection function was normal, 
and the ejection fraction was 62 percent.  He reported having 
chest pain, intermittent fluttering, and shortness of breath 
on exertion.  The examiner reported that a stress test from 
1999 that was normal and revealed METs of 11.1.  As such, 
this evidence clearly does not support a 100 percent rating 
for the Veteran's heart disability.  

The medical evidence in this case clearly does not support a 
60 percent rating, and more nearly approximates a 10 percent 
evaluation under diagnostic code 7005, which states that a 10 
percent rating is warranted when there is evidence of a 
workload of greater than 7 METs but not greater than 10 METs 
which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or if the continuous use of medication is required.  
The Veteran benefits from the fact that the RO failed, for 
more than 20 years, to evaluate his non service-connected 
disabilities on a regular basis to determine whether he was 
entitled to pension benefits.    

The Board has considered the application of other diagnostic 
codes to determine whether a higher rating is possible under 
another code but finds none are raised by the medical 
evidence.  While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's 
heart disability has not warranted a rating in excess of 60 
percent at any point in the appeal period.  For all of these 
reasons, the Veteran's initial increased rating claim must be 
denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
August 2001, October 2003, May 2008, and June 2008  provided 
the Veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  The 2008 
letters also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should his claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He was 
given a number of VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  




ORDER

Restoration of a 60 percent disability evaluation for the 
Veteran's mitral valve prolapse with Barlow's syndrome with 
secondary angina is granted, subject to the law and 
regulations governing the payment of monetary benefits.

An initial increased disability rating in excess of 60 
percent for the Veteran's mitral valve prolapse with Barlow's 
syndrome with secondary angina is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


